Citation Nr: 1533943	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-12 672	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Michael L. Varon, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was subsequently transferred to the RO in St. Petersburg, Florida.  Notably, such rating decision separately denied service connection for an anxiety disorder, depression, and PTSD.  However, in light of the multiple psychiatric diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all such acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran requested a Board hearing in his December 2008 substantive appeal.  However, in August 2014 and January 2015 correspondence, the Veteran and his attorney withdrew the hearing request.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

On January 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on January 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of this appeal is requested.  Specifically, in a cover letter, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal to the Board and, in attached correspondence, the Veteran stated that he decided to cease prosecution of the claims presently awaiting a hearing at the Board.  In this regard, the only claims pending before the Board at this time are those listed on the title page of this decision.  Therefore, in light of the Veteran's withdrawal of his appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


